IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES L. MARTIN,                                 §
                                                 §
          Plaintiff Below,                       §   No. 297, 2015
          Appellant,                             §
                                                 §
          v.                                     §   Court Below: Superior Court
                                                 §   of the State of Delaware,
NATIONAL GENERAL                                 §   in and for New Castle County
ASSURANCE COMPANY,                               §   C.A. No. N13C-01-020 RRC
                                                 §
          Defendant Below,                       §
          Appellee.                              §

                                 Submitted: September 18, 2015
                                 Decided:   November 16, 2015

Before STRINE, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                             ORDER

          This 16th day of November 2015, after careful consideration of the

appellant’s opening brief and the record on appeal,1 we find it evident that the

judgment of the Superior Court should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its November 3, 2014 order granting in

part and denying in part the appellee’s motion for costs and its May 14, 2015 order

denying the appellee’s motion for reargument.                        The appellant’s arguments

concerning the denial of his motion for a rehearing en banc in appeal no. 590, 2013



1
    The appellee did not file an answering brief for cost reasons.
by the qualified and available members of this Court are outside the scope of this

appeal.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                     Justice




                                        2